Case 2:18-cv-01992-JAD-CWH Document1-1 Filed 10/15/18 Page 1 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— FILED ____ RECEIVED
ce sse. Ac (2 ISS ———ENTERED ——.—SERVED ON
Name COUNSEL/PARTIES OF RECORD
HOP... Bort bSe oct 15 a0

Tadian Pr In 5 MV Aon
CLERK US
FE 1015756 DISTRICT OF weve
Prison Number DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
<e 25e Alon Ross
Plaintiff, }
)
vs. )  2:18-cv-01992-JAD-CWH
E. A. Thorne Ss crn 7 )
)
Tennifer AAS ) CIVIL RIGHTS COMPLAINT
, ) PURSUANT TO
Brian (we | farm 3 } 42 U.S.C. § 1983

° A~suse SIZE) Wes Yieal Giese
tlacy| dl, Wile hewn «, Ho BAD ’ / 7

, )
Defendant(s). )

 

A. JURISDICTION

1) This complaint alleges that the civil rights of Plaintiff, Jesse. Ros S ,

(Print Plaintiff's name)
Qawe ALU,
who presently resides at Coldcreek O¢ Jalan sft 245 67479 were

violated by the actions of the below named individuals which were directed against

Plaintiff at Hl; nl, Desert: Indian Pring on the following dates
(institution/city where violation occurred)

23-18 te 3°27-16 ——_ “and
(Count I) (Count I) (Count IH)

Revisad 10-7-16

 
Case 2:18-cv-01992-JAD-CWH Document1-1 Filed 10/15/18 Page 2 of 13

6) Defendant cl Aynes DZunada resides at FAres Ay AO. S

(full name of first defendant) (address if first defendant)
and is employed as MDGC- Ditvyetur” . This defendant is sued in his/her
mt 8 position and title, if any)
official capacity. (Check one or both). Explain how this defendant was

 

_ individual
acting

under color of law:_ SBM AS LA C {

 

7) Jurisdiction is invoked pursuant to 28 U.S.C. § 1343 (a)(3) and 42 U.S.C. § 1983. If you wish
to assert jurisdiction under different or additional statutes, list them below.

26 456 3 | 267 3ulflewen tal Tried chipe 2V2I~ Sfrre
Lv» Claims, Wes ¥1,03/

se eee m et ee w ewe ene eee wee eM

B. NATURE OF THE CASE
1) Briefly state the background of your case.

This action Addeves Con divers gt eenkiwe ps nd
c Ln rt oe Cuftection f “Mdoc.' L
ra “Ho 5 rt)" Admin rohregiue

St Afr gat or 5 Relnrt7 va +y denial
Cf “out deve le Aa | EXxer aa Shed

with Sidte AAw Comer OHS Requesting
an Janctive f Ca ot

horbtal 4, Neclare ter $ }

 

 
 
 
   

 

 

 

 

 

 

“_—see eee em eee e  e e e

C, CAUSE OF ACTION

3
Case 2:18-cv-01992-JAD-CWH Document1-1 Filed 10/15/18 Page 3 of 13

COUNT I

The following civil rights has pest [ Viouated rlenta\ ext Out dove LY 0re.He
A Uidlas! ge of te qik Avrend pont (A-%. Cent,

 

Supporting Facts; [Include all fact you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights].

2 e

“Henn (Fee wel.” Bthan
Lail\iiam ss Heewid ones

CA __1-23-1% Pluntsl mes tp slerred Lom ua
l= £-aq-A (A Orotective Segreyot. Ga Uitte

lontt[esu')) to unt S/p-4o, A pod
tag cell oc Ad: Seq - cell, Tr
PlaintiCl “pore! Ae
Slower & times por

 

lant S-p- Ye
Gam ACHY ties, f

 

 

 

Ke Ne tis. t5 No
Law Li ptors Cp, veal n Goes)” ADL A highly |
Beste chive daVitumint Atypon in GompuphSgn

 

 

te "PSU", “Tr Ect Pha tas as Lin Sab Fact 4
do AY bars "I dass Actor tr—-ce lf
Sol her i Cwal’ WR WAY Loom 1-23-1%4 te
3-AT- (% .¢ Cina llE Uses Gra kine 2 in Sulitury
Conbimgesat Wik Mo Ourtdeer ekercise, Yara.
Ths £4 digs ve Me yA CAvstd Plant AC Subshanca|
Chu slea’ce. } PSU¥ehy lig col (-Hacm. Placnt CL
fa-cliggally togool wiih OM Depressien 2) wrrety.
Qlanstl ib on We Mnximam chee of”

S&

 

 

 

 

 

 

 
Calke 2:18-cv-01992-JAD-CWH Document1-1 Filed 10/15/18 Page 4 of 13

Pouchy tro, medion Fur Defress faa 4s on go

Rom een) aad. knwo! ( 3¢ mn go Pua SBAC) tee de zy ti 2 d
I PANE Olaing bl bic Ba a

1
2

3

4] Met go te te Avila ble Des Bun’! Yate,

5 of bere hectase tere tas hy Warder pr
g

7

8

9

 

Beth ry, fer ACCESS this ‘Deg Ruan ter
(so. Heurns-1- Terhune W323 A 3A Io36/rlo

s merle r-> Arka Cot on tes
[S42 te.) Dew Ban gard abendacs Ate atten
10 Leet oat. there fir beers 1-3 hes wlth
11 Ad Acle 5 fe watec/ di let, Asa Cisiat, of
2 | Aw Aeress 4 ths yacd Paint FES
13 | rental Heat ses Berens, Pax laces Plame

16 MoSun ne £ if chs Miahtm ces,
16 Ged _2Y pe Crences Sig nik, Cant uscle Ate fry
17 _fodhrawece Platt! 7€£ had A cunstitutine! f

| Cubt te « hers c€ uA pac poel€
J
19 ft Ad MN S5~ "> Wulf G24 E. Su Ph. 12 36
oo | De A/ (98S ~F Tuseint-- mecart
S417 L306? kas (alle 2, 1412 bp, cal 19
Atri rmod AS Yard $01 F.zd Ipto 9" in
1466) Aad mn deg or b tees 1s te
Hreehdd Be A est/tatinal Claim Tv Qe -
Yaad (Liber -w- SmHL Qo 3 ff 3c j) 22
Nt3> Wwils Wee doce 6 Allen -uv- Serra”
Ga fsd %2 9c 1995) WH phams-v-wil

Page Ae (>

 

 

 

 

 

 

 

 

 

 

 

i

 
Cae 2:18-cv-01992-JAD-CWH Document1-1 Filed 10/15/18 Page 5 of 13

1
2
8
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22

8

624 F3uf josh Dov (165). Ths fs
Auk oer (aalated CE Cr fence, PS tint LL Lay S
Dealed Yaed Frye /2-I6-1t fs fo-3-13 Loe
the same Ceesuns,

Parl NorlEed the doferndint and Mthirne
(WS Vyens_. 7
On 2-27-14 MatniclE Filed A tbrnn!
GCieunrce, ( 4 2ab- 30-- (AED a) Ftat ing thant
the hack g6 +ilet frcifros nnd downy
eter wis Preutnting free Gm Aree ssing “Fle

Uped . This “Deg Rear Yard’ ( Yard) ‘5
tiny Chath | ia! an Bea lo tached Crem. the

wil faa Filly XQ Ske tke Sua, fic Stade
ON_2-22> te E.A. Thempsuct donfed Phaas ie 5

“In Eacrmal Hi Recs t Dre, be Costs nie fad cwtth
at d¥na, bar Ata sh f “Wht,

beater’ 2 Const ie (yal enti
AS Assvcinte untder “Mash” sqned te
Dental ze ti, Gt han ee R « “As Such Plains fe timely
Appoled 4, the Fost lar Th
Asa rane: Svintly bp Alian, tail hcaen S and \ sete (Ce
Mads tha Saintly daniel Pll 90 ernmnce
Plaine CE fer ied #e the Secund, Level
A The aridunrnce Fi e Def endian 4 OKLA d | te lhe
Sent A Ld, Mureda te pare St git 2 He Rone.
@ Alvut midwite to Go30hrS T wes muwken
Frem oy Sleep. TF explained Lat pu sthiee fe

Page {-C

 

 

 

 
 
  

 

 

 
    

y

 
Case 2:18-cv-01992-JAD-CWH Document1-1 Filed 10/15/18 Page 6 of 13

The Lb Provided Win with tHe Che Law
CilnttunS « Fn tle aut) bowel oriece es
Restnse “Wuiekhem' efter the. Ce leven + gts
“Oifenlk thse Heerns"” 4 Pactially Gfinntd :

fr

1

2

8

4

6 Plan ertts Oe rtyencs. StAding Ji,
‘ J

1

8

9

 

 

C J i é tf
@ £. ~~, tule

Access on the Yards could Aut bd. ACCe mpl shod

tuithuat Maye ConStanctie Presets’ --

Buk Us CMa gn refisee 4, fie + the fctten cha d
10 || Admfa'stre tlre Claia Furr For Dameses and
1} teased ty erbor du ile) bikie BPoress
2] Qn tle Ki-seg Yard Frc, of te abew

13] Nik & delen dan £S Were. Aue. OF tlhe

 

 

 

 

      
 

 

14 | Lev} tint
15 Fuile) to 4
16 Weber pr the Yard, Plaint [FE LS WW

 

17 bang re (nr Sey Chaat ony, Ad-seq4 > Hewetvir thas

wa] Ire Dues Aid ryt fle Tafanciie elee .
19] ecrnnse There os A Naty excoptin ty the |
99 || Meotwess Princ ple For "CADE S Capable cA repitidyv on
21 t MU ag | lastech -v- Brad Ferd

oi} YDB U.S. L4 @ 174 Jie7e7)
23
2
25

 

 

 

 

 

 

 

23 Page Ge OD

 
Case 2:18-cv-01992-JAD-CWH Document1-1 Filed 10/15/18 Page 7 of 13

COUNT I
The following civil rights has been violated: A/a | VG RnC 2° § 4A fe Z fi’

Countacgact te Count 4. “was 91.03!

 

Supporting Facts: [Include all fact you consider important, State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights}.

PluinacFF Sele ctived y Tn Culpure tbs The. £54
CH Debendants in Comat t ond te gatemeat
6k Poets in Ge pales +4 herein.

 

As S acd nndee Mevnid AAw ; Cock
tA duty ty" upheld He
Af Rivuwes , Ww Pride Access fe Yard w/t
jee fu} at Aree, bach Fe led ir Hegre
Aes te Plain te. &~ ese mila ces Are
fe TAu x O) tain E'S h ie le f 54th, -
ee Chas ean =? 4) geoff Poycha—

 

 

 

 

Putler FX, Rel. lec oi Bagger (ABNEY. 45g

[6% ~.33 toss) loos pkV. 2

 

 

 

 
Case 2:18-cv-01992-JAD-CWH Document1-1 Filed 10/15/18 Page 8 of 13

COUNT III
The following civil rights has been violated: Nes\a gat trefaing | DA Pert sien,

STAie {Aw Claim —~yes Yo

 

Supporting Facts: [Include all fact you consider j important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights].

Nebendat: DAMES Ozyctr dn . Plant FE
Selectively ACU putates 4o Hate mont ok
c45 in Aenant 4 Herein
Tarts OZarendA iS Tho Ader. fp, Cector gp
Conducting AC ity  theaash De Condin ts
Thang sun Ale sh willicms and Wickham.
OZuctada’ bl: coed! Affie.n ted “andlor (2 tufre d tty se
Merton and helrete these
ain 5 care thy Sub fects Ce "Winpre ren S
ethic aul Sunits For: fot Lens d
Ad Caw Ol pope yren wwith Mibcoc. Unider
St Au Dares, DZarted Has Foiled te tlath
hac SePare fre + these tect Feeset S Poth thom eeqlaead

SBI3 Te suualer Safroce cout hes ales Restatement -
(Second) Ot Ayenty As AN PerthacH pt Safe 9 O. Ge

pedersoncte- Muda lag CEP « 3s¢ 23d 292@/ 2y 7
Rot 5

sess rr Or ee ee ee

D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF
1) Have you filed other actions in state or tt involving the same or similar facts
as involved in this action? ____ Yes No. If your answer is “Yes”, describe each
lawsuit. {If more than one, describe the others on an additional page following the below

 

 

    

 

 

6
Case 2:18-cv-01992-JAD-CWH Document1-1 Filed 10/15/18 Page 9 of 13

counte 4
The following civil rights has been violated: —Jpyt-Pr1 tin In E hi e47 C2n,

oft LrotGgnal d, “stress ~ Hate. Lfw Canter prt
te Comat

Supporting Facts: [Include all fact you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights].

Beferdants< Plant (C selectively

in Cor Yrnde 5 the DNelendunts f ti State mend
NS facts in -Cewind 7 hece.cy Ad

 

 

DS Such Onch ore. of tose doferadnds
Failte “to LY Otate there pre- 2X, Shing
Dat tes were, Xt erre nha 4¢An5 _ and EeKless,
Seth Lo! lure! Biased Pleint: Ce Sal Stunde. l
OF Thu lon foul di ress, irtlad nes Sadat a An Xiass 4/
é Shar P Cho =f Pn W

Rad at ses] Xtreme
CME S Sito, Succ dal (den 2,

 

 

 

 

 

 

 

 

BL ard Dep} Sores Ine -v- Be chk ust th
ILS Mwy. 370 We /79F.

 

 

ooh
Case 2:18-cv-01992-JAD-CWH Document 1-1 Filed 10/15/18 Page 10 of 13

2)

 

outline).
a) Defendants:
b) Name of court and docket number:

c)

d)

 

Disposition (for example, was the case dismissed , appealed or is it still pending?):

 

Issues raised:

 

 

 

Approximate date it was filed:

 

Approximate date of disposition:

 

Have you filed an action in federal court that was dismissed because it was determined to

be frivolous, malicious, or failed to state a claim upon which relief could be granted?

Ayes No. If your answer is “Yes", describe each lawsuit. (Ifyou had more than
three actions dismissed based on the above reasons, describe the others on an additional page
following the below outline.)

Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a)
b)
c)

d)

Defendants: Nye. CeAe ty .
Name of court and case number: Alpi’ = wey CASPC .P- MEU B4fare NAW
The case was dismissed because it was found to be (check one): frivolous K ID

malicious or >’<Tailed to state a claim upon which relief could be gael?
Issues raised: S47{ Q Seca tihp %

 

 

 

Approximate date it was filed: /aA 7 /2-/ 2
Approximate date of disposition: Aa fte-

Lawsuit #2 dismissed as frivol us, malicious, or failed to state a claim:

a)
b)

Defendants: id

Name of court and case number:

 
Case 2:18-cv-01992-JAD-CWH Document 1-1 Filed 10/15/18 Page 11 of 13

 

 

 

) The case was dismissed because it was found to be (check one): frivolous
malicious or failed to state a claim upon which relief could be granted.

d) Issues raised:

e) Approximate date it was filed:

 

f) Approximate date of disposition:

 

Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a) Defendants:

 

b) Name of court and case number:

 

 

 

 

 

 

c) The case was dismissed because it was found to be (check one): frivolous
malicious or failed to state a claim upon which relief could be granted.

d) Issues raised:

e) Approximate date it was filed:

 

f) Approximate date of disposition:

 

3) Have you attempted to resolve the dispute stated in this action by seeking relief from the
proper administrative officials, e.g., have you exhausted available administrative grievance
procedures? Yes ____No. If your answer is “No”, did you not attempt administrative
relief because the dispute involved the validity of a: (1)____ disciplinary hearing; (2) ___
state or federal court decision; (3)___ state or federal law or regulation; (4)__ parole
board decision; or (5)___ other

If your answer is “Yes”, provide the following information. Grievance Number cxile- Fa 1524
Date and institution where grievance was filed 2-~2-1%- JAP SP

Response to grievance: peared) First | Vv] Genred) 2)

[vl Pus tinlly Fan tee

 

 
Case 2:18-cv-01992-JAD-CWH Document 1-1 Filed 10/15/18 Page 12 of 13

 

 

E, REQUEST FOR RELIEF

I believe that I am entitled to the following relief:

 
 

Ct amt Ff S Gee Fach Compansetny, 2 soc
E Xempledd a Der bere tong Rg Lee Casts or

AA flare ts inher ‘rp leek Deg arn DciaKinn bot be / delet 5

he intalled om He dard Any fall rele the
Court S ME Ceesurny’ Ad Cprdracecy CAI

Pruathrus Be. (nstoll ocl an those sate Lte YA s

] understand that a false statement or answer to any question in this complaint will
subject me to penalties of perjury. I DECLARE UNDER PENALTY OF PERJURY
UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE
FOREGOING IS TRUE AND CORRECT, See 28.U.S.C. § 1746 and 18 U.S.C. § 1621.

SLL omer toy

 

 

 

(Name of Person who prepared or helped (Signature of Plaintiff)
prepare this complaint if not Plaintiff) desse A. Ko SS
A f-BG-{%
(Date)

Teme ew ee ee mee eee

(Additional space if needed: identify what is being continued)

 
Page 13 of 13

ii ewe ee To eg - “
b . a

BR 5se. Roast OTS 756 ae
HOsp- 2.U, Box 6 Sa wr BOO 2:
Endnn SR hy SVK BIST) ieee ge) BUT SL E4759

 

 

Cl\elkK
uspe-D) AOL,

Lleyo 0. Creorne (A.5, Cumct house
egalmur( 333 Les Vegas blud S.c.~Rm133y

LA
COLE cates

Case 2:18-cv-01992-JAD-QWH Document 1-1
